           Case 1:20-cv-00994-RA Document 29 Filed 04/22/21 Page 1 of 5

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 04/22/2021

 RANDY SWINSON,

                                 Plaintiff,
                                                                     20-CV-994 (RA)
                         v.
                                                                          ORDER
 CITY OF NEW YORK, et al.,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

        The Court is in receipt of Mr. Swinson’s second amended complaint dated March 16,

2021. See Dkt. 27. On April 19, 2021, counsel for Defendant City of New York filed a letter

asking Mr. Swinson to further clarify his allegations against several of the newly named

defendants. See Dkt. 28 (attached). As the City notes, although the complaint’s allegations center

on occurrences at the Manhattan Detention Complex, several of the newly identified defendants

appear to be connected to Mr. Swinson’s new facility on Rikers Island (GRVC). The City also

notes that the second amended complaint does not “describe [these defendants’] involvement in

the allegations.” Indeed, the Court cannot identify any allegations in the second amended

complaint that mention Defendants Cottman, Renee, or LaCroix.

        No later than June 22, 2021, Mr. Swinson shall write a letter to the Court supplementing

his second amended complaint by clarifying what he is alleging against Defendants Cottman,

Renee, and LaCroix, and any other information he wishes to provide in response to the City’s

letter. In light of the Plaintiff’s pro se status, the Court intends to consider any allegations

contained in this letter as part of the second amended complaint, so long as they are consistent

with the complaint itself. See Khater v. API Indus., Inc., No. 16-CV-6695 (CS), 2017 WL

6515531, at *2 (S.D.N.Y. Dec. 19, 2017) (internal quotation marks omitted) (“[G]iven the
              Case 1:20-cv-00994-RA Document 29 Filed 04/22/21 Page 2 of 5




mandate that a pro se plaintiff's complaint be construed liberally, I will consider all

documents Plaintiff has submitted to the Court.”); Walker v. Schult, 717 F.3d 119, 122 n.1 (2d

Cir. 2013).

         The deadline for all defendants to respond to the complaint is adjourned sine die. The

City is directed to file a status update no later than July 16, 2021 concerning the next steps in this

litigation.

         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Swinson at

the GRVC (#3491903405, 09-09 Hazen Street, East Elmhurst, NY 11370), see Dkt. 27, and to

update the docket to reflect his new address.

SO ORDERED.
Dated:        April 22, 2021
              New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                   2
            Case 1:20-cv-00994-RA Document 29 Filed 04/22/21 Page 3 of 5




JAMES E. JOHNSON                      THE CITY OF NEW YORK                        ALESSANDRA DECARLO
Corporation Counsel                                                              Assistant Corporation Counsel
                                  LAW DEPARTMENT                                         phone: (212) 356-2469
                                                                                         adecarlo@law.nyc.gov
                                         100 CHURCH STREET
                                         NEW YORK, N.Y. 10007

                                                                April 19, 2021

VIA ECF
Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      Randy Swinson v. City of New York, et al.
                 20-CV-994 (RA)

Your Honor:

        I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
Counsel for the City of New York, and the counsel of record for defendant City of New York
(“City”) in the above-referenced matter. Defendant City writes to respectfully request that: (1)
the Court issue an order directing plaintiff to provide, by a date certain set by the Court, further
clarifying information to assist the Office of the Corporation in attempting to answer or
otherwise respond to plaintiff’s Second Amended Complaint; and (2) that the Court hold in
abeyance the response to the Second Amended Complaint for defendants City, Captain John
Hernandez, Shield No.1806, Community Coordinator Keziah Eaddy, Correction Officer Sandra
Espinosa, Shield No. 1776, Captain Jennifer Cottman, Warden Sherma Dunbar, Warden Jean
Renee, and ADW John Doe “LaCroix” until plaintiff provides the abovementioned clarifying
information. 1 As set forth below, clarification from plaintiff is necessary for this office to
attempt to ascertain the actual involvement of the aforementioned individuals that plaintiff seeks
to sue. Because plaintiff is proceeding pro se and is currently incarcerated, this request is made
directly to the Court.




1
  Although this request is not made on defendants Captain John Hernandez, Shield No.1806, Community
Coordinator Keziah Eaddy, Correction Officer Sandra Espinosa, Shield No. 1776, Captain Jennifer
Cottman, Warden Sherma Dunbar, Warden Jean Renee, and ADW John Doe “LaCroix” behalf, as this
office has not resolved representation with these officers at this time, we hope that the Court may, sua
sponte, grant this request.
          Case 1:20-cv-00994-RA Document 29 Filed 04/22/21 Page 4 of 5




   I.      Procedural History

        By way of background, on or about February 5, 2020 and April 13, 2020, respectfully,
plaintiff Randy Swinson filed a Complaint and Amended Complaint alleging that from January
2020 to February 2020, he was deprived of social service benefits while incarcerated at the
Manhattan Detention Complex (“MDC”), 9 North. (Civil Docket Nos. 2 and 6). Specifically,
plaintiff alleges that the Department of Correction (“DOC”) eliminated social service benefits
from 9 North in response to a Jane Doe Social Service officer becoming intimately involved with
an unknown inmate. Upon information and belief, plaintiff seeks to sue two Jane Doe Officers –
a Social Service officer and the Deputy Warden of Security.

        As Your Honor may recall, on May 18, 2020, the Court ordered defendant City to
ascertain the identities and service address of the two Jane Doe officers plaintiff seeks to sue.
(Civil Docket No. 8). Specifically, the Order required this Office to ascertain the identities of a
Security Deputy Warden and Supervisor of Social Services. On or about October 28, 2020,
defendant City provided the Court and plaintiff with the identities of the individuals employed as
the Security Deputy Warden and Supervisor of Social Services at MDC between January and
February 2020–specifically Captain John Hernandez, Shield No. 1806 and Community
Coordinator Keziah Eaddy. (Civil Docket No. 23).

        On or about October 29, 2020, the Court issued an order directing plaintiff to file a
Second Amended Complaint within thirty (30) days. (Civil Docket No. 24). Plaintiff failed to
do so. The Court then issued a subsequent order, on or about January 14, 2021, providing
plaintiff with a final opportunity to file a Second Amended Complaint by February 15, 2021.
(Civil Docket No. 25). Plaintiff, again, failed to do so. On or about March 2, 2021, the Court
issued a third order directing plaintiff to file a Second Amended Complaint by April 2, 2021 and
indicating that his failure to do so “will result in dismissal of this action for failure to prosecute
pursuant to Fed. R. Civ. P. 41(b).” (Civil Docket No. 26). On or about April 5, 2021, plaintiff
filed an untimely Second Amended Complaint naming Captain John Hernandez, Shield No. 1806
and Community Coordinator Keziah Eaddy as defendants, as well as newly identified individuals
and allegations regarding incidences that appear to have occurred at plaintiff’s new facility–
George R. Vierno Center located on Rikers Island. Notably, plaintiff’s Second Amended
Complaint seeks to sue four (4) newly identified defendants, however fails to describe their
involvement in the allegations. As such, defendant City respectfully requests that the Court issue
an order directing plaintiff to provide, by a date certain set by the Court, further clarifying
information to assist the Office of the Corporation in attempting to answer or otherwise respond
to plaintiff’s Amended Complaint.

        Additionally, as plaintiff filed his Second Amended Complaint or about April 5, 2021, an
answer is due on behalf of defendant City on or about April 19, 2021. (Civil Docket No. 27).
Accordingly, defendant City respectfully requests that the Court hold in abeyance the response to
the Second Amended Complaint for defendants City, Captain John Hernandez, Shield No.1806,
Community Coordinator Keziah Eaddy, Correction Officer Sandra Espinosa, Shield No. 1776,
Captain Jennifer Cottman, Warden Sherma Dunbar, Warden Jean Renee, and ADW John Doe
“LaCroix” until plaintiff provides the abovementioned clarifying information. The requested
relief would allow for the undersigned to file one answer on behalf of all defendants, should we
represent all defendants, once all defendants have been served.

                                                -2-
         Case 1:20-cv-00994-RA Document 29 Filed 04/22/21 Page 5 of 5




      Defendant City thanks the Court for its consideration herein.



                                                          Respectfully submitted,



                                                          Alessandra DeCarlo
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation Division



cc:   By First-Class Mail
      Randy Swinson, #3491903405
      Pro Se Plaintiff
      George R. Vierno Center
      09-09 Hazen Street
      Housing 2A2
      Bronx, New York 11370




                                             -3-
